DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1-10, 13 and 14, claim 1 recites a blowable insulation material comprising a blend of first and second polyester fibers have different deniers and similar lengths, wherein the material has a density of less than about 6.2 kg/m3 and a thermal weight efficiency of at least 20 clo/(kg/m2).  Applicants’ submissions of December 18, 2020, solely attributes 
The claimed density of less than about 6.2 kg/m3 includes all values less than about 6.2 kg/m3.  Note that Applicants’ specification does not define “about.”  As shown at page 8 of Applicants’ submissions of December 18, 2020, setting forth the calculations of Example Blend A-1 and A-2, the calculated density values of 5.99 and 4.52 only pertain to the specific Examples A-1 and A-2.  Applicants’ specification does not appear to recite any other basis weight or thickness or density values, including values less than 4.52, or even recite that any other basis weight or thickness is suitable for the claimed invention.  
Similarly, the claimed thermal weight efficiency values include all values of at least 20, including infinitely high thermal weight efficiency values.  However, the calculated thermal weight efficiency values of 22.6 and 26.8 only pertain to the specific Examples A-1 and A-2.  Applicants’ specification does not appear to recite any other thermal weight efficiency values less than 22.6 or any values greater than 26.8.  Since the claimed ranges for each of the density and thermal weight efficiency values are substantially larger than the two values set forth in Examples Blend A-1 and A-2, wherein additionally neither of the values of Blend A-1 or A-2 comprise endpoints of the claimed ranges, and since Applicants’ specification does not set forth any other density or thickness or basis weight or clo values to provide a basis for the claimed ranges, the claimed density range and thermal weight efficiency range constitute new matter.
Additionally, the properties set forth in the specification do not appear to be commensurate with the claimed invention.  As set forth previously, the claimed invention only 
Additionally, Applicants’ specification at page 12 line 18 to page 13 line 7 clearly indicates that Examples A-1 and A-2 are not merely separate material blends, but each are prepared by a different method which directly influence the properties.  For example, Applicants’ specification at page 13 lines 16-25 recites that the method of construction of Example Blend A-1 was by direct sew whereas Example Blend A-2 was prepared by channel fill.  Applicants’ specification recites that the additional method of construction “may more substantively impact the thickness of the test panel and subsequent heat transfer resistance (Clo) results with Example Blend A as compared to the natural down Comparative Examples.” Therefore, it appears that additional structural limitations are necessary or critical to arrive at the properties, including heat transfer resistance.
For the reasons set forth above, the claimed density and thermal weight efficiency ranges constitute new matter.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-10, 13 and 14, the claim recites that the fibers comprising the blend are separated, individualized and unbonded relative to one another.  However, although the claim recites that the material comprises a blend of polyester staple fibers, it is unclear how the blend exists, if all of the fibers are necessarily separated, individualized and unbonded relative to one another, as such a structure would result in a mass of singular, separated and unbonded fibers which would not appear to be exist as a blend.  Note that Applicants’ specification does not provide a definition for “blend.”  However, “blend” is defined as “to combine or mix so that the constituent parts are indistinguishable from one another” (see TheFreeDictionary.com).  If the fibers comprise a blend, and a blend is defined and ordinarily known in the art as to mix such that the parts are indistinguishable from one another, it is unclear how they can also be each of separated, individualized and unbonded.
Alternatively, it is unclear if the fibers being separated, individualized and unbonded relative to one another is intended to be a product by process limitation, such as directed to the fibers prior to be incorporated into a blend, or is directed to the final product.
Regarding claim 6, the claim recites that at least about 95% of the polyester staple fibers of the blend are opened.  Claims reciting "at least about" are invalid for indefiniteness where 
Additionally, claim 6 is dependent from claim 1, which recites that the fibers comprising the blend are separated, individualized and unbonded relative to one another.  A recitation in claim 6 that “at least about 95%” of the fibers of the blend are opened, broadens the limitation of claim 1, as all of the fibers in claim 1 are already separated, individualized and unbonded relative to one another.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6-10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 4,992,327 to Donovan.

Regarding the limitation directed to the fibers being opened, and the fibers being separated, individualized and unbonded relative to one another, Donovan teaches that after uniformly blending and opening the fibers, the fibers were formed into batts (Donovan, Example 1) or formed into clusters (Id., Example 2).  Applicants’ specification at page 6 lines 11-21 recites that “at least a majority of the fibers comprising the blend being opened (as commonly understood to those of ordinary skill in the art). That is to say, at least a majority…of the fibers comprising the blend are separated, individualized and unbonded relative to one another.”  Applicants’ specification establishes that opening of the fibers necessarily entails that the fibers are separated, individualized and unbonded relative to one another.  Since Donovan establishes that the fibers are blended and opened, one of ordinary skill would necessarily attribute the 
Note also that Donovan teaches blending the fibers and forming bonds in a subsequent step (see for example Donovan, Examples 1-13).  Since the intermediate product comprises opened and blended fibers which are not bonded, Donovan appears to teach the claimed insulation material.
Alternatively, Donovan teaches that the bonding is preferably principally between the fibers of the macrofiber component at their contact points, resulting in macrofiber to macrofiber bonding to form a supporting structure for the micro-fiber component (Donovan, column 3 lines 23-33).  Therefore, the fibers, such as the microfiber, comprising the blend are separated, individualized and unbonded relative to one another.
Regarding the claimed lengths and Deniers of the polyester fibers, Donovan teaches at Example 1 that the polyester microfibers are 0.5 denier fibers having a staple length of 3.0 cm, and that the polyester macrofibers are 4 denier fibers having a length of 5.1 cm.
Regarding the claimed density and thermal weight efficiency, Donovan teaches a density of structure is within the range of 3 to 16 kg/m3 (Donovan, column 1 lines 65 to column 2 line 3), preferably from 3.2 to 9.6 kg/m3, and an apparent thermal conductivity of less than 0.5 Btu ∙ in/hr ∙ ft2 ∙ F (Id., column 2 lines 21-30, Figure 1).  Both the density range and the corresponding thermal conductivity appears to overlap with the claimed ranges.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding the preamble, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Since Donovan teaches a substantially similar structure and composition as claimed, it is reasonable for one of ordinary skill to expect that the insulating material is capable of use as claimed.
Regarding claim 6, Donovan appears to suggest opening all of the polyester fibers, as shown in Examples 1-6.
Regarding claim 7, Donovan teaches that assemblage may be in the form of clusters or balls, which provide extremely good recovery and compression loading (Donovan, column 4 lines 30-58). Note that forming the insulation material into clusters, would appear to be a loose fill material.  
Regarding claim 13, Donovan teaches that the microfibers are formed from polyethylene terephthalate and the macrofibers are polyethylene terephthalate (Donovan, column 2 lines 49-53).
Regarding claim 14, Donovan teaches that the insulating material can be used in various applications such as in the manufacture of jackets, sleeping bags and quilts (Donovan, Example 3).  Note that in the aforementioned applications, any component is within the scope of an outer shell containing a volume of the insulating material.

Claims 1, 6-10, 13, and 14 are rejected under 35 U.S.C. 103 as obvious over Donovan.
Regarding claims 1, 6-10, 13, and 14, Donovan appears to teach the claimed structure.  Alternatively, Donovan teaches the known and predictable properties associated with bonded and unbonded structures (see for example Donovan, Examples 1, 5 and 7, Comparative Examples 3-5).  Just as it is obvious for one of ordinary skill in the art to eliminate a feature of the prior art along with its attendant advantage, it also is obvious to employ a feature of the prior art along with its known disadvantage.  See e.g., In re Thompson, 545 F.2d 1290, 1294 (CCPA 1976); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of Donovan, wherein the fibers are unbonded, motivated by the desire of forming a conventional insulation material having predictable properties extension ratios and tensile force, suitable for the intended application.
Additionally, regarding the claimed density and thermal weight efficiency, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of Donovan, and adjusting and varying the density and thermal conductivity values, such as within the claimed ranges, motivated by the desire of forming a conventional insulation material having the desired insulating and structural  properties suitable for the intended application.

Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,118,531 to Hauser in view of 5,698,298 to Jackson and USPN 6,329,052 to Groh.
Regarding claims 1-10, 13 and 14, Hauser teaches mixtures of microfibers and crimped bulking fibers to produce a lofty resilient web having a combination of high thermal resistance 
Hauser does not appear to teach the length of the microfibers and the use of the material as blowable insulation.
Regarding the length of the microfibers, Hauser teaches that blown microfibers are known to be discontinuous (Hauser, column 5 lines 24-30).  Additionally, Jackson teaches fibrous, non-woven thermal insulation comprising synthetic polymeric resin microfibers, staple fibers and bonding fibers which are randomly oriented and randomly intermingled (Jackson, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of Hauser, wherein the microfibers comprise a length, such as within the claimed range, as taught by Jackson, motivated by the desire of forming a conventional insulation material comprising a microfiber length known in the art as being predictably suitable for such application.
Regarding use as blowable insulation, Hauser teaches uses of the insulation material in garments and sleeping bags (Hauser, column 3 lines 58-68).  Additionally, Groh teaches blowable insulation material including batt shredded into blowable clusters, the clusters 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lofty insulation material of the prior art combination, wherein the material is shredded and formed into blowable insulation, as taught by Groh, motivated by the desire of forming a conventional insulation material having a structure suitable for uses such as garments or sleeping bags, which can be predictably processed for such uses, resulting in a more uniform filling.
Hauser teaches the material comprising microfibers, which have a denier of not greater than about 1 denier, and bulking fibers having sizes of at least 3 decitex.  Hauser does not appear to teach polyester fibers having a denier in the range of not less than about 1 denier to not greater than about 2 denier. However, Groh teaches blowable insulation material including water-repellant synthetic fiber, lubricant-finished fiber and/or dry fiber which are opened and blended.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lofty blowable insulation material of the prior art combination, and additionally including siliconized polyester fibers having a denier and in an amount, as taught by Groh, motivated by the desire of forming a conventional insulation material having predictably advantageous properties, such as superior water resistance.
Regarding the claimed density and thermal weight efficiency, the prior art combination teaches that the loft or density of the web can be varied for particular uses, though generally the webs will have a loft of preferably at least about 50 cubic centimeters/gram (Hauser, column 7 lines 20-27, claim 4).  The prior art combination teaches that the web exhibits a thermal resistance of at least 1.5 clo/centimeter (Id., claim 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of the prior art combination, and adjusting and varying the loft or density and thermal resistance values, such as within the claimed ranges, motivated by the desire of forming a conventional insulation material having the desired insulating and structural properties suitable for the intended application.
Regarding claim 4, Hauser teaches that the material incorporates microfibers and bulking, generally larger-diameter fibers which account for at least 10 weight-percent of the fibers in the see for example Hauser, Examples 8-10).  Additionally as set forth above, Groh teaches an exemplary amount of water repellant fiber having a denier of 1.4 comprises 30% of the material.  
Based on the combined teachings of the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lofty blowable insulation material of the prior art combination, and adjusting and varying the amounts of microfibers, bulking staple fibers and water repellant fibers in amounts, such as within the claimed ranges, motivated by the desire of forming a conventional insulation material comprising amounts fibers known in the art as being predictably suitable for such insulation materials.
Regarding claim 7, the prior art combination teaches that the material is formed into blowable insulation, which would appear to be a loose fill material.  
Regarding claims 8 and 9, as set forth above, the prior art combination includes siliconized polyester fibers.
Regarding claim 14, the prior art combination teaches that the insulating material can be used in various applications such as a jacket insulated with the insulation material (Hauser, column 3 lines 1-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of the prior art combination, for use in applications such as in an outer layer of a jacket, as taught by Hauser, motivated by the desire of forming a conventional insulation material for use in a predictably suitable application where thermal insulation is typical and desired.  

Response to Arguments
Applicant's arguments filed December 18, 2020, have been fully considered but they are not persuasive.  Regarding the 35 U.S.C 112 rejection, Applicants reiterate that the fibers are opened as well as separated, individualized and unbonded, which allows the fibers to be blended uniformly with each other so that it is a homogeneous blend, which is the final product. Examiner respectfully disagrees.  Applicants appear to argue that the fibers are first separated, individualized and unbonded relative one another, and then further formed into a homogeneous blend, instead of the fibers being separated, individualized and unbonded relative one another in addition to being a blend.  It is unclear if such a distinction was intended by Applicants, but the end result would not allow for the fibers to be simultaneously separated, individualized and unbonded relative one another in addition to being a blend, which is claimed, as Applicants’ arguments appear to be directed to a product by process limitation.
Applicants reiterate that the term “about” encompasses the specific numerical value as well as those within reason for the particular property, and that a person of ordinary skill would readily appreciate the scope of the claimed invention.  Examiner respectfully disagrees.  Applicants’ arguments do not address the indefiniteness of the term “about”, as the recitation of “those within reason for the particular property” does not adequately define the scope of the limitation such that it is necessarily definite. One of ordinary skill would not be reasonably apprised as to values necessarily within the scope of the invention, as the reliance on “those within reason for the particular property” is, at best, subjective in determination.  Applicants are invited to provide values which are necessarily within the scope of the limitation, as supported in the specification as originally filed.
3 and a thermal weight efficiency of less than 20 clo/(kg/m2).  Examiner respectfully disagrees.  It is unclear how Applicants are comparing the totality of the teachings of Donovan with a trademarked material from North Face, to establish that the teachings of Donovan will necessarily result in a density and thermal weight efficiency outside the claimed ranges.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  Therefore, since a trademarked material does not identify the material and its properties, it is unclear how Applicants are attributing properties to a trademarked material.
Additionally, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  MPEP 2123. As set forth above, Donovan expressly teaches a density which can vary, including within the claimed range.  Additionally, the thermal weight efficiency of Donovan similarly appears to be within the claimed range.  Therefore, the express teachings of Donovan appear to teach or render obvious the claimed properties. 
Applicants argue that the examples of Hauser, as listed in Tables I, II, III, and IV, show that Hauser does not disclose, suggest or teach a material having a density and thermal weight efficiency within the claimed ranges.  Examiner respectfully disagrees.  The use of patents as In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971). 
As set forth above, the prior art combination expressly teaches that the loft or density of the web can be varied for particular uses, though generally the webs will have a loft of preferably at least about 50 cubic centimeters/gram (Hauser, column 7 lines 20-27, claim 4), wherein the web exhibits a thermal resistance of at least 1.5 clo/centimeter (Id., claim 5).  Therefore, it would have been obvious to one of ordinary skill to adjust and vary the loft or density and thermal resistance values, such as within the claimed ranges, motivated by the desire of forming a conventional insulation material having the desired insulating and structural properties suitable for the intended application.
Applicants argue that Jackson and Groh do not disclose, suggest or teach a material having a density and thermal weight efficiency within the claimed ranges.  Examiner respectfully disagrees.  As set forth above, the Rejection does not rely on either Jackson or Groh to teach the claimed properties.  Therefore, Applicants’ arguments are not commensurate in scope with the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER Y CHOI/Primary Examiner, Art Unit 1786